     Case 2:19-cv-02308-JAM-KJN Document 36 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ORRIN TYLER COLBOURN,                            No. 2:19-cv-2308 JAM KJN P
12                         Plaintiff,
13              v.                                        FINDINGS & RECOMMENDATIONS
14       DONE, et al.,
15                         Defendants.
16

17             Plaintiff is an inmate in the Butte County Jail. By order filed January 29, 2020, plaintiff’s

18   complaint was dismissed and thirty days leave to file an amended complaint was granted. On

19   March 5, 2020, and April 14, 2020, plaintiff’s requests for extension of time were granted.

20   Plaintiff’s amended complaint was due on or before May 14, 2020. (ECF No. 29.) Such

21   deadline has now expired, and plaintiff has not filed an amended complaint or otherwise

22   responded to the court’s order.1

23             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25
     1
26      Plaintiff has filed various letters and notices, but none could be construed as an amended
     pleading. (ECF Nos. 32-34.) In addition, on May 15, 2020, plaintiff filed a notice of grievance re
27   trust account statement. However, a trust account statement has been filed in this action, and
     plaintiff was granted leave to proceed in forma pauperis. Thus, no further trust account statement
28   is required in this action.
                                                           1
     Case 2:19-cv-02308-JAM-KJN Document 36 Filed 05/21/20 Page 2 of 2

 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified

 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 7   (9th Cir. 1991).

 8   Dated: May 21, 2020

 9

10
     /colb2308.fta
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
